DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election without traverse of a species (A) a metal-containing compound comprising a first ligand LA of Formula I wherein Y1 is (ii) a divalent moiety, Y2 is (i) a direct bond, Y3 is (i) a direct bond, Y4 is (ii) a divalent moiety, Z1 is (ii) N, Z2 is (i) C, Z3 is (i) C, and each of Z4 to Z11 is (i) C, in the reply filed on 11/04/2020 was acknowledged.
After reconsideration of the requirement of election of species set forth in the Office Action dated 11/04/2020 and in an effort to further prosecution, the requirement of election of species was withdrawn with respect to variables Z4 to Z11 ONLY.
Claims 3 and 5–6 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 11/04/2020.
Claims 1–2, 4, 9-–10, 12, 17–20, 23, and 25–30 read on the elected species.

Response to Amendment
The amendment of 07/12/2022 has been entered.
Claims 1, 10, 12, 17, 19–20, 25, and 26 are amended, claims 11, 13, and 24 are cancelled, and claims 28–30 are new due to the Applicant's amendment of 07/12/2022.
Claims 1–6, 9–10, 12, 17–20, 23, and 25–30 are pending and claims 3 and 5–6 are withdrawn from consideration.

The objection to claim 1 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/12/2022.  
The rejection of claim 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/12/2022.  The rejection is withdrawn.
The rejection of claims 1–2, 4, 9–11, 17–20, and 23–26 under 35 U.S.C. 103 as being unpatentable over NISHIZEKI MASAHITO JP-2016219490-A ("Nishizeki-JP"), see machine translation ("Nishizeki-MT") in view of Xia et al. US-20100244004-A1 ("Xia") and the rejection of claims 12–13 under 35 U.S.C. 103 as being unpatentable over Nishizeki in view of Xia as applied to claim 1, and further in view of Kottas et al. US-20130026452-A1 ("Kottas") as set forth in the previous Office Action  is overcome due to the Applicant's amendment dated 07/12/2022.  The rejection is withdrawn.
The rejection of claims 1, 2, 4, 9–11, 17–20, 23–25, and 27 under 35 U.S.C. 103 as being unpatentable over Noboru et al. JP-2012074444-A, see machine translation referred to here ("Noboru"), the rejection of claims 12–13 under 35 U.S.C. 103 as being unpatentable over Noboru as applied to claim 1, and further in view of Kottas et al. US-20130026452-A1 ("Kottas"), and the rejection of claim 26 under 35 U.S.C. 103 as being unpatentable over Noboru et al. as applied to claim 1, and further in view of Xia et al. US-20100244004-A1 ("Xia") as set forth in the previous Office Action  is overcome due to the Applicant's amendment dated 07/14/2022.  The rejection is withdrawn.
However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicant’s arguments on pages 61–65 of the reply dated 07/12/2022 with respect to the rejection under 35 U.S.C. 103 as being unpatentable over NISHIZEKI MASAHITO JP-2016219490-A ("Nishizeki-JP"), see machine translation ("Nishizeki-MT") in view of Xia et al. US-20100244004-A1 ("Xia") and the rejection under 35 U.S.C. 103 as being unpatentable over Nishizeki in view of Xia and further in view of Kottas et al. US-20130026452-A1 ("Kottas") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on page 62 that the claims have been amended such that the compound must be heteroleptic Ir complex where at least one ligand LB must be selected from a specific group of structures.
Examiner's response -- It is noted that these amendments were made in the previous reply and it does not appear that the metal M is limited to Ir in claim 1.
Applicant's argument -- Applicant argues on page 63 that Nishizeki does not disclose or suggest a substitution pattern of a cycloalkyl, aryl, partially or fully deuterated variants thereof, partially or fully deuterated alkyl, and combinations thereof on a six-membered ring A as is now required by the claims.
Examiner's response -- This feature was not previously required by the claims and is taught in the new grounds of rejection below in view of Kottas et al. US-20130026452-A1 ("Kottas").
Applicant's argument -- Applicant notes bridging pages 63–64 that 

    PNG
    media_image1.png
    377
    865
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    106
    824
    media_image2.png
    Greyscale

Examiner's response -- It appears that Applicant is arguing that it would not have been obvious to select ligands AL-9 or AL-10 because these are used infrequently when ring A is a six-membered ring.  The fact that Nishizeki exemplifies several other ligands L when ring A is a 6-membered would not discourage a person having ordinary skill in the art from selecting AL-9 or AL-10 to arrive at the claimed invention, as discussed in the rejection of record and below.  All of the exemplified ligands are recited as equally suitable examples by Nishizeki.  Additionally, regarding claims 17, 25, and 26 the limitations of these claims are addressed as discussed in the rejections below and the rejections do not rely exclusively on ligands AL-9 or AL-10.
Applicant's argument -- Applicant agues on pages 64 of the reply that Nishizeki discloses a broad general structure of a Formula (1) 
    PNG
    media_image3.png
    267
    312
    media_image3.png
    Greyscale
 (Nishizeki-MT ¶ [0016]) and includes 105 examples of generic aromatic heterocyclic moieties that can represent the six-membered ring and the B-ring in the Formula (1), that of these, 27 include two fused rings, 48 include three fused rings, and 30 include four fused rings, that none of them include additional rings at the Y1-Y2 position, and that when a third or fourth ring is added, it is added to the end with Z1 to Z3.  Applicant argues that this teaches away from the claimed compounds.
Examiner's response -- The disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  See MPEP 2145(X)(D).  The fact that Nishizeki exemplifies many compounds would not discourage a person having ordinary skill in the art from selecting and modifying compound B-11 to arrive at the claimed invention, as discussed in the rejection of record and below.  All of the exemplified compounds are recited as equally suitable examples of the general formula of Nishizeki.  Nishizeki does not criticize, discredit, or otherwise discourage the selection of compound B-11 or the modifications necessary to arrive at the claimed compound.  
Applicant's argument -- Applicant argues bridging page 64 of the reply that of the 383 full structures disclosed by Nishizeki, only 13 (~3%) form a fused ring at the Y1-Y2 position, that only 2 (~0.5%) of those have two rings (compounds B-19 and B-11), that ~99% of the examples cannot read on the claimed compounds two rings at the Y1-Y2 position, which include a nitrogen as part of at least one of the six membered rings at the end.  Applicant argues that while the broad disclosure of Nishizeki could read on the claimed compounds, Nishizeki does not render the pending claims obvious.
Examiner's response -- As discussed above, the fact that Nishizeki exemplifies many compounds would not discourage a person having ordinary skill in the art from selecting and modifying compound B-11 to arrive at the claimed invention, as discussed in the rejection of record and below.  All of the exemplified compounds are recited as equally suitable examples of the general formula of Nishizeki.  
One of ordinary skill is not asked to build the compound from scratch from the general formula of Nishizeki in order to arrive at the claimed compound.  While the general formula encompasses many compounds, Nishizeki specifically exemplifies compound B-11, which is structurally close to the claimed compound.  B-11 differs structurally from the claimed compound only in: (i) replacement of two nitrogen atoms with carbon atoms and (ii) replacement of an imidazole group with a pyridine group.  These substitutions are within the scope of the general formula of Nishizeki.  The positions corresponding to the claimed Z7, Z8, and ring A are found to be carbon atoms and pyridine groups, respectively, in other specifically exemplified compounds of Nishizeki.  As such, the reference clearly contemplates these variables as either carbon or nitrogen and either imidazole or pyridine and it would have been obvious to one having ordinary skill in the art to make the substitutions to arrive at the claimed compound. The prior art compound and the claimed compound are both taught for use as a compound in an organic layer of an organic electroluminescent device (see instant claims 19–20 and instant specification paragraph [0016]), which further supports the conclusion that one having ordinary skill in the art would have been motivated to make a species structurally similar to those in the prior art and thereby arrive at the claimed compound. 
Additionally, the selections would be expected to yield benefits in view of the teachings of secondary reference Xia.  Xia teaches that pyridyl dibenzo-substituted ligands in an organic light emitting device possess benefits such as improved stability, efficiency, and narrow line width (¶ [0047]) and that modifications to the dibenzo-substituted pyridine ligand may be used to tune the emission properties of the compound (¶ [0049]).  Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the compound B-11 of Nishizeki such that in each ligand the ring A of the general formula I of Nishizeki is a pyridine group and the positions corresponding to Z7 and Z8 in the claimed Formula I are C, in order to form pyridyl dibenzo-substituted ligands that possess benefits such as improved stability, efficiency, and narrow line width, and to tune the emission properties of the ligand, as taught by Xia.
Applicant's argument -- Applicant argues on page 65 of the reply that claims 2, 4, 9–11, 17–18, and 23–26 are also patentable because they depend from claim 1 and the additional features therein.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.
Applicant's argument -- Applicant argues on page 65 of the reply that claim 12 is also patentable because it depends from claim 1 and the additional features therein.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.

Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicant’s arguments on pages 65–68 of the reply dated 07/12/2022 with respect to the rejections under 35 U.S.C. 103 as being unpatentable over Noboru et al. JP-2012074444-A, see machine translation referred to here ("Noboru"), the rejection under 35 U.S.C. 103 as being unpatentable over Noboru and further in view of Kottas et al. US-20130026452-A1 ("Kottas"), and the rejection under 35 U.S.C. 103 as being unpatentable over Noboru et al. and further in view of Xia et al. US-20100244004-A1 ("Xia") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues bridging pages 65–66 that B is preferably 5-membered N-containing heterocycle and have preferred formulas (3) and (4).
Examiner's response -- The invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.  Noboru also teaches that ring B may be a six-membered ring (¶ [0016]) and teaches exemplary compound wherein ring B is a six-membered ring (¶ [0087]).
Applicant's argument -- Applicant argues on page 66 that in each of the preferred compounds the middle ring Q3 is never di-substituted and to make the proposed modification is contrary to the examples of Noboru.
Examiner's response -- While, none of the exemplified compound show wherein the middle ring Q3 is never di-substituted, Noboru teaches A may be a group of the general formula (2), that preferred examples of the general formula (2) include the general formula (3) and (4) and Noboru exemplifies compounds of the general formula (1) comprising a group of the general formula (Q-3) 
    PNG
    media_image4.png
    222
    193
    media_image4.png
    Greyscale
.   It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select to make the substitution discussed in greater detail in the rejection of record and below at the positions corresponding to Y39 and Y40 in the above group of formula (Q-3), because it would have been choosing from seven pairs of possible substitution positions, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the device of Noboru and possessing the benefits described above taught by Noboru.
Applicant's argument -- Applicant argues that the position in the office action is that it would have been obvious to use the prophetic structure 
    PNG
    media_image5.png
    211
    168
    media_image5.png
    Greyscale
 to form a ligand that would read on the claimed compounds.
Examiner's response -- It is respectfully submitted that this moiety is not prophetic, but specifically shown group of formula (2) in the Compound 16 of Noboru.  As discussed in greater detail in the rejection of record, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the group represented by formula (2) in the Compound 1, which is a group of formula (Q-4), with a group represented by general formula (Q-3) and it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select 
    PNG
    media_image4.png
    222
    193
    media_image4.png
    Greyscale
 as the group of formula (Q-3), because it would have been choosing from the list of groups of formula (2) and formula (Q-3) specifically exemplified by Noboru.
Applicant's argument -- Applicant argues on pages 67–68 that the rejection over Noboru is improper hindsight reconstruction.
Examiner's response -- In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As discussed above and outlined below, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
Applicant's argument -- Applicant argues on page 68 of the reply that claims 2, 4, 9–11, 17–20, and 23–25, and 27 are also patentable because they depend from claim 1 and the additional features therein.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.
Applicant's argument -- Applicant argues on page 68 of the reply that claim 12 is also patentable because it depends from claim 1 and the additional features therein.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–2, 4, 9–10, 12, 17–20, 23, 25–26, 28–30 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIZEKI MASAHITO JP-2016219490-A ("Nishizeki-JP"), see machine translation ("Nishizeki-MT") in view of Xia et al. US-20100244004-A1 ("Xia") and Kottas et al. US-20130026452-A1 ("Kottas").
Regarding claims 1–2, 4, 9–10, 12, 18–20, 23, 25, 28–30, Nishizeki discloses an organic electroluminescence element in which at least one organic layer including a light emitting layer is sandwiched between an anode and a cathode, and at least one of the organic layers has a structure represented by a general formula (1) 
    PNG
    media_image3.png
    267
    312
    media_image3.png
    Greyscale
 (Nishizeki-MT ¶ [0016]), wherein the compound of general formula (1) is used as a dopant in the light emitting layer (Nishizeki-MT ¶ [0046]), and a display device and a lighting device, which are consumer products, comprising the organic electroluminescence element (Nishizeki-MT ¶ [0025]-[0026]).  Nishizeki exemplifies compounds represented by the general formula (1) (Nishizeki-MT ¶ [0109]) including a compound B-11 
    PNG
    media_image6.png
    298
    324
    media_image6.png
    Greyscale
 (page 42, Nishizeki-JP or Nishizeki-MT page 25/97).
Nishizeki does not specifically disclose a compound as above wherein the group corresponding to ring A is a pyridine group and all of the positions corresponding to Z4 and Z11 in the claimed Formula I are C.  However, Nishizeki teaches A may be a pyridine ring (Nishizeki-MT ¶ [0057]) and exemplifies compound of the general formula (1) wherein ring A is a pyridine ring including at least A-1 (Nishizeki-Mt page 20/97), A-15 (Nishizeki-MT, page 22/97), and B-3 (Nishizeki-MT, page 24/97).  Additionally, the general formula of Nishizeki encompasses wherein all of the positions corresponding to Z4 and Z11 in the claimed Formula I are C, as shown in see general formula (1) of Nishizeki wherein Y1 and Y2 represents -CR1= or -N= wherein R1 may combine to form a ring (Nishizeki-MT ¶ [0016]) and in [Chem. 9] 
    PNG
    media_image7.png
    274
    176
    media_image7.png
    Greyscale
 of Nishizeki wherein W1 to W4 may be -CR1= or -N= (Nishizeki-MT ¶ [0076]-[0077]).
Xia teaches organic complexes comprising a pyridyl dibenzo-substituted ligand that may be advantageously used in organic light emitting devices (¶ [0003]) wherein the organic complex is a dopant compound in the emissive layer (¶ [0081]).  Xia teaches that pyridyl dibenzo-substituted ligands possess benefits such as improved stability, efficiency, and narrow line width (¶ [0047]) and that modifications to the dibenzo-substituted pyridine ligand may be used to tune the emission properties of the compound (¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the compound B-11 of Nishizeki such that in each ligand the ring A of the general formula I of Nishizeki is a pyridine group and the positions corresponding to Z7 and Z8 in the claimed Formula I are C, based on the teaching of Xia.  The motivation for doing so would have been to form pyridyl dibenzo-substituted ligands that possess benefits such as improved stability, efficiency, and narrow line width, and to tune the emission properties of the ligand, as taught by Xia.
Nishizeki does not specifically disclose a compound as above wherein the compound is heteroleptic.  However, Nishizeki teaches in the general formula (1) 
    PNG
    media_image3.png
    267
    312
    media_image3.png
    Greyscale
 (Nishizeki-MT ¶ [0016]), the compound may comprise a ligand L (Nishizeki-MT ¶ [0016]), which is represents a monoanionic bidentate ligand coordinated to M (Nishizeki-MT ¶ [0016]).  Further Nishizeki teaches the monoanionic bidentate ligand represented by L may have one of the structures as shown in paragraph [0098], such as 
    PNG
    media_image8.png
    194
    732
    media_image8.png
    Greyscale
 (¶ [0097]–[0098]), and discloses specific examples of those structures including the structures shown in paragraph [0148], such as 
    PNG
    media_image9.png
    418
    872
    media_image9.png
    Greyscale
 (see ¶ [0147]–[0148]).  Nishizeki also exemplifies compounds of the general formula (1) comprising monoanionic bidentate ligands the structures shown in paragraph [0148], such as compound A-7 and A-12 (¶ [0111]), compound E-10 (¶ [0130]), compound B-2 (¶ [0115]), and compound C-3 (¶ [0120]).
Therefore, given the general formula and teachings of Nishizeki, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute one of the ligands in the modified compound of Nishizeki in view of Xia with any one of 
    PNG
    media_image9.png
    418
    872
    media_image9.png
    Greyscale
, because Nishizeki teaches the variable may suitably be selected as such.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the dopant in the light emitting layer of the device of Nishizeki and possess the benefits, described above, as taught by Nishizeki.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select one of the above, because it would have been choosing from the list of monoanionic bidentate ligands L specifically exemplified by Nishizeki and used in exemplified compounds of formula (1) of Nishizeki, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the dopant in the light emitting layer of the device of Nishizeki and possessing the benefits, described above, taught by Nishizeki.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by general formula (1) having the benefits taught by Nishizeki in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Nishizeki in view of Xia does not specifically disclose a compound as above wherein the pyridine ring in the ligand that is not the monoanionic bidentate ligand L is substituted with at least one RA, wherein RA selected from the group consisting of cycloalkyl, aryl, partially or fully deuterated variants thereof, partially or fully deuterated alkyl, and combinations thereof. However, Nishizeki teaches that in the general formula (1), the ring A may be substituted at any position with a substituent (Ra) (Nishizeki-MT ¶ [0016]) and teaches that Ra may be hydrogen, alkyl, among other groups (Nishizeki-MT ¶ [0016]).  Additionally, Xia teaches that in the Formula I the pyridine ring may be substituted with R1 (Xia ¶ [0044]) and R1 may be hydrogen, alkyl, among other groups (Xia ¶ [0017]).
Kottas teaches organic complexes comprising a pyridyl dibenzo-substituted ligands (¶ [0040]) that may be used as dopants in an emissive layer in an organic light-emitting device (¶ [0047]).  Kottas teaches that substitution at the 4- and 5-positions of a pyridine ring with the substituents R1 and R2 in the compounds of Formula I can give rise to compounds with desirable properties such as saturated green emission, high efficiencies, and long device lifetimes when incorporated in OLED devices and that the photophysical and device properties of devices incorporating these compounds may be tuned by varying the nature of the substituent at the 4- or 5-position on the pyridine (¶ [0041]).  Kottas teaches that the substituents R1 and R2 which are at the 4- and 5-positions in the formula of Kottas may be hydrogen or alkyl (¶ [0041]), which my contain deuterium atoms (¶ [0043]), such that the hydrogen atoms can be partially or fully deuterated (¶ [0094]), and exemplifies compound of the general formula of Kottas wherein R1 and/or R2 are methyl, ethyl, isopropyl, or isobutyl, deuterated ethyl 
    PNG
    media_image10.png
    45
    66
    media_image10.png
    Greyscale
, deuterated isopropyl 
    PNG
    media_image11.png
    85
    75
    media_image11.png
    Greyscale
 (¶ [0045], TABLE 1).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the compound of Nishizeki in view of Xia such that the pyridine ring in the ligand that is not the monoanionic bidentate ligand L is substituted para to the position that corresponds to Z1 in the claimed Formula I, based on the teaching of Kottas.  The motivation for doing so would have been to obtain compounds with desirable properties such as saturated green emission, high efficiencies, and long device lifetimes when incorporated in OLED devices and tune photophysical and device properties of devices incorporating these compounds, as taught by Kottas.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select partially or fully deuterated methyl, ethyl, isopropyl, or isobutyl as the substituent, because it would have been choosing from the list of group specifically taught by Kottas as suitable and shown in exemplary compounds, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the dopant in the emitting layer of the device of Nishizeki and possessing the benefits taught by Kottas.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1) of Nishizeki in view of the teachings of Kottas having the benefits taught by Kottas in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The device comprising the modified compound of Nishizeki in view of Xia and Kottas meets the limitations of claims 1–2, 4, 9–10, 12, 18–20, 23, 25, 28–30. 
For example, when the modified compound comprises ligand 
    PNG
    media_image12.png
    141
    178
    media_image12.png
    Greyscale
, the modified compound of Nishizeki in view of Xia is a metal-containing compound represented by a formula of M(LA)x(LB)y(LC)z comprising a first ligand LA of Formula I wherein:
	M is Ir;
	x is 1 or 2;
	y is 2 or 1;
	z is 0;
	x+y+z is the oxidation state of the metal;
	the compound is heteroleptic;
	A is a six-membered heteroaryl ring (pyridine);
	LB is 
    PNG
    media_image13.png
    269
    249
    media_image13.png
    Greyscale
 and LC is not required to be present;
	Ra is mono substitution, Rb is tri substitution, Rc is no substitution, and Rd is not required to be present, RA is mono substitution, RB is no substitution, and RC is no substitution;
	X1–X11 are each C and X12–X13 are not required to be present, Z1 is N, Z2 is C, Z3 is C, Z4 to Z11 are each C;
	X is not required to be present, Y1 is S, Y2 is a direct bond, Y3 is a direct bond, and Y4 is S;
	at least one of Y1 and Y2 is not a direct bond, namely Y1;
	at least one of Y3 and Y4 is not a direct bond, namely Y4;
	Ra is an alkyl group which has been fluorinated (trifluoromethyl), Rb in each case an alkyl group (methyl), Rc and Rd are not required to be present, RA is partially or fully deuterated alkyl, RB, RC , R, R', and R'' are not required to be present;
	any of LA, LB, and LC- are not linked with other ligands to comprise a tetradentate or hexadentate ligand.
The modified compound of Nishizeki in view of Xia and Kottas is a metal-containing compound comprising ligands equivalent to the claimed ligand LA157, LA162:
    PNG
    media_image14.png
    191
    147
    media_image14.png
    Greyscale
 ,wherein Y4 and Y1 are S; 
    PNG
    media_image15.png
    212
    146
    media_image15.png
    Greyscale
wherein Y4 and Y1 are S. 

Regarding claim 17, Nishizeki in view of Xia and Kottas teaches the device comprising the modified compound as discussed above with respect to claim 1.
Nishizeki does not specifically disclose a compound as discussed above wherein one of the ligands is specifically 
    PNG
    media_image16.png
    221
    171
    media_image16.png
    Greyscale
; however, as discussed above Nishizeki discloses specific examples of the monoanionic bidentate ligand L includes 
    PNG
    media_image16.png
    221
    171
    media_image16.png
    Greyscale
 and discloses exemplary compounds of the general formula (1) comprising the above ligand, including compound C-3 (¶0102]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select 
    PNG
    media_image16.png
    221
    171
    media_image16.png
    Greyscale
, because it would have been choosing from the list of monoanionic bidentate ligands L specifically exemplified by Nishizeki and used in exemplified compounds of general formula (1) of Nishizeki, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the dopant in the light emitting layer of the device of Nishizeki and possessing the benefits, described above, taught by Nishizeki.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by general formula (1) having the benefits taught by Nishizeki in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Nishizeki in view of Xia and Kottas is equivalent to the claimed compound A73160 with formula Ir(LA157)(LB152)2 or Ir(LA157)2(LB152)1, of compound A75500 with formula Ir(LA162)(LB152)2 or Ir(LA162)2(LB152)1.

Regarding claims 1–2, 4, 9–10, 12, 18–20, 23, 25–26, 28–30, Nishizeki discloses an organic electroluminescence element in which at least one organic layer including a light emitting layer is sandwiched between an anode and a cathode, and at least one of the organic layers has a structure represented by a general formula (1) 
    PNG
    media_image3.png
    267
    312
    media_image3.png
    Greyscale
 (Nishizeki-MT ¶ [0016]), wherein the compound of general formula (1) is used as a dopant in the light emitting layer (Nishizeki-MT ¶ [0046]), and a display device and a lighting device, which are consumer products, comprising the organic electroluminescence element (Nishizeki-MT ¶ [0025]-[0026]).  Nishizeki exemplifies compounds represented by the general formula (1) (Nishizeki-MT ¶ [0109]) including a compound B-11 
    PNG
    media_image6.png
    298
    324
    media_image6.png
    Greyscale
 (page 42, Nishizeki-JP or Nishizeki-MT page 25/97).
Nishizeki does not specifically disclose a compound as above wherein the group corresponding to ring A is a pyridine group and all of the positions corresponding to Z4 and Z11 in the claimed Formula I are C.  However, Nishizeki teaches A may be a pyridine ring (Nishizeki-MT ¶ [0057]) and exemplifies compound of the general formula (1) wherein ring A is a pyridine ring including at least A-1 (Nishizeki-Mt page 20/97), A-15 (Nishizeki-MT, page 22/97), and B-3 (Nishizeki-MT, page 24/97).  Additionally, the general formula of Nishizeki encompasses wherein all of the positions corresponding to Z4 and Z11 in the claimed Formula I are C, as shown in see general formula (1) of Nishizeki wherein Y1 and Y2 represents -CR1= or -N= wherein R1 may combine to form a ring (Nishizeki-MT ¶ [0016]) and in [Chem. 9] 
    PNG
    media_image7.png
    274
    176
    media_image7.png
    Greyscale
 of Nishizeki wherein W1 to W4 may be -CR1= or -N= (Nishizeki-MT ¶ [0076]-[0077]).
Xia teaches organic complexes comprising a pyridyl dibenzo-substituted ligand that may be advantageously used in organic light emitting devices (¶ [0003]) wherein the organic complex is a dopant compound in the emissive layer (¶ [0081]).  Xia teaches that pyridyl dibenzo-substituted ligands possess benefits such as improved stability, efficiency, and narrow line width (¶ [0047]) and that modifications to the dibenzo-substituted pyridine ligand may be used to tune the emission properties of the compound (¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the compound B-11 of Nishizeki such that in each ligand the ring A of the general formula I of Nishizeki is a pyridine group and the positions corresponding to Z7 and Z8 in the claimed Formula I are C, based on the teaching of Xia.  The motivation for doing so would have been to form pyridyl dibenzo-substituted ligands that possess benefits such as improved stability, efficiency, and narrow line width, and to tune the emission properties of the ligand, as taught by Xia.
Nishizeki does not specifically disclose a compound as above wherein the compound is heteroleptic.  However, Nishizeki teaches in the general formula (1) 
    PNG
    media_image3.png
    267
    312
    media_image3.png
    Greyscale
 (Nishizeki-MT ¶ [0016]), the compound may comprise a ligand L (Nishizeki-MT ¶ [0016]), which is represents a monoanionic bidentate ligand coordinated to M (Nishizeki-MT ¶ [0016]). 
As discussed above, Xia teaches organic complexes comprising a pyridyl dibenzo-substituted ligand that may be advantageously used in organic light emitting devices (¶ [0003]) wherein the organic complex is a dopant compound in the emissive layer (¶ [0081]).  Xia teaches that pyridyl dibenzo-substituted ligands of formula II 
    PNG
    media_image17.png
    266
    197
    media_image17.png
    Greyscale
 (¶ [0017]) possess benefits such as improved stability, efficiency, and narrow line width (¶ [0047]) and that modifications to the dibenzo-substituted pyridine ligand may be used to tune the emission properties of the compound (¶ [0049]).  Xia teaches specific examples of the ligand of Formula II including 
    PNG
    media_image18.png
    214
    169
    media_image18.png
    Greyscale
 (Compound 1, Table 1, page 5).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute one of the ligands in the modified compound of Nishizeki in view of Xia with the ligand of Formula II of Xia, based on the teaching of Xia.  The motivation for doing so would have been to improve stability, efficiency, and narrow line width, and to tune the emission properties of the ligand, as taught by Xia.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select 
    PNG
    media_image18.png
    214
    169
    media_image18.png
    Greyscale
, because it would have been choosing from the list of ligands specifically exemplified by Xia and used in exemplified compounds of Xia, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the dopant in the light emitting layer of the device of Nishizeki and possessing the benefits, described above, taught by Nishizeki and Xia.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising the ligand of Formula II of Xia having the benefits, described above, taught by Xia in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Nishizeki in view of Xia does not specifically disclose a compound as above wherein the pyridine ring in the ligand that is not the monoanionic bidentate ligand L is substituted with at least one RA, wherein RA selected from the group consisting of cycloalkyl, aryl, partially or fully deuterated variants thereof, partially or fully deuterated alkyl, and combinations thereof. However, Nishizeki teaches that in the general formula (1), the ring A may be substituted at any position with a substituent (Ra) (Nishizeki-MT ¶ [0016]) and teaches that Ra may be hydrogen, alkyl, among other groups (Nishizeki-MT ¶ [0016]).  Additionally, Xia teaches that in the Formula I the pyridine ring may be substituted with R1 (Xia ¶ [0044]) and R1 may be hydrogen, alkyl, among other groups (Xia ¶ [0017]).
Kottas teaches organic complexes comprising a pyridyl dibenzo-substituted ligands (¶ [0040]) that may be used as dopants in an emissive layer in an organic light-emitting device (¶ [0047]).  Kottas teaches that substitution at the 4- and 5-positions of a pyridine ring with the substituents R1 and R2 in the compounds of Formula I can give rise to compounds with desirable properties such as saturated green emission, high efficiencies, and long device lifetimes when incorporated in OLED devices and that the photophysical and device properties of devices incorporating these compounds may be tuned by varying the nature of the substituent at the 4- or 5-position on the pyridine (¶ [0041]).  Kottas teaches that the substituents R1 and R2 which are at the 4- and 5-positions in the formula of Kottas may be hydrogen or alkyl (¶ [0041]), which my contain deuterium atoms (¶ [0043]), such that the hydrogen atoms can be partially or fully deuterated (¶ [0094]), and exemplifies compound of the general formula of Kottas wherein R1 and/or R2 are methyl, ethyl, isopropyl, or isobutyl, deuterated ethyl 
    PNG
    media_image10.png
    45
    66
    media_image10.png
    Greyscale
, deuterated isopropyl 
    PNG
    media_image11.png
    85
    75
    media_image11.png
    Greyscale
 (¶ [0045], TABLE 1).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the compound of Nishizeki in view of Xia such that the pyridine ring in the ligand that is not the monoanionic bidentate ligand L is substituted para to the position that corresponds to Z1 in the claimed Formula I, based on the teaching of Kottas.  The motivation for doing so would have been to obtain compounds with desirable properties such as saturated green emission, high efficiencies, and long device lifetimes when incorporated in OLED devices and tune photophysical and device properties of devices incorporating these compounds, as taught by Kottas.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select partially or fully deuterated methyl, ethyl, isopropyl, or isobutyl as the substituent, because it would have been choosing from the list of group specifically taught by Kottas as suitable and shown in exemplary compounds, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the dopant in the emitting layer of the device of Nishizeki and possessing the benefits taught by Kottas.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1) of Nishizeki in view of the teachings of Kottas having the benefits taught by Kottas in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The device comprising the modified compound of Nishizeki in view of Xia and Kottas meets the limitations of claims 1–2, 4, 9–10, 12, 18–20, 23, 25–26, 28–30.
The modified compound of Nishizeki in view of Xia and Kottas is a metal-containing compound represented by a formula of M(LA)x(LB)y(LC)z comprising a first ligand LA of Formula I wherein:
	M is Ir;
	x is 1 or 2;
	y is 2 or 1;
	z is 0;
	x+y+z is the oxidation state of the metal;
	the compound is heteroleptic;
	A is a six-membered heteroaryl ring (pyridine);
	LB is 
    PNG
    media_image19.png
    315
    229
    media_image19.png
    Greyscale
 and LC is not required to be present;
	Ra is no substitution, Rb is no substitution, Rc and Rd are not required to be present, RA is mono substitution, RB is no substitution, and RC is no substitution;
	X1–X10 are each C and X11–X13 are not required to be present, Z1 is N, Z2 is C, Z3 is C, Z4 to Z11 are each C;
	X is O, Y1 is S, Y2 is a direct bond, Y3 is a direct bond, and Y4 is S;
	at least one of Y1 and Y2 is not a direct bond, namely Y1;
	at least one of Y3 and Y4 is not a direct bond, namely Y4;
	Ra, Rb, Rc and Rd are not required to be present, RA is partially or fully deuterated alkyl, RB, RC , R, R', and R'' are not required to be present;
	any of LA, LB, and LC- are not linked with other ligands to comprise a tetradentate or hexadentate ligand.
The modified compound of Nishizeki in view of Xia and Kottas is a metal-containing compound comprising ligands equivalent to the claimed ligand LA157, LA162:
    PNG
    media_image14.png
    191
    147
    media_image14.png
    Greyscale
 , wherein Y4 and Y1 are S; 
    PNG
    media_image15.png
    212
    146
    media_image15.png
    Greyscale
wherein Y4 and Y1 are S. 

Claims 1, 2, 4, 9–10, 12, 17–20, 23, 25, 27–30 are rejected under 35 U.S.C. 103 as being unpatentable over Noboru et al. JP-2012074444-A, see machine translation referred to here ("Noboru") in view of Kottas et al. US-20130026452-A1 ("Kottas").
Regarding claims  1, 4, 9–10, 12, 17–20, 23, 25, 27, and 28–29, Noboru teaches a material for an organic electroluminescence device, which is a metal complex of a general formula (1) (¶ [0014]) 
    PNG
    media_image20.png
    153
    260
    media_image20.png
    Greyscale
 (¶ [0015]) wherein A may represent a group represented by general formula (2) (¶ [0016]) 
    PNG
    media_image21.png
    99
    330
    media_image21.png
    Greyscale
 (¶ [0017]).  Noboru teaches preferred embodiments of the general formula (2) include (¶ [0074]) general formula (Q-3) 
    PNG
    media_image22.png
    170
    253
    media_image22.png
    Greyscale
 (¶ [0076]) and general formula (Q-4) 
    PNG
    media_image23.png
    148
    302
    media_image23.png
    Greyscale
 (¶ [0076]),among others.  Further, Noboru exemplified compounds of the general formula (1) (¶ [0085]) which comprise the group of general formula (Q-3) and (Q-4) including Compound 1 
    PNG
    media_image24.png
    286
    364
    media_image24.png
    Greyscale
 (¶ [0086]) and Compound 16 
    PNG
    media_image25.png
    222
    440
    media_image25.png
    Greyscale
 (¶ [0089]).  Noboru teaches the compound is used as a light emitting dopant (¶ [0035]) and teaches the device may have the structure anode / hole transport layer / light emitting layer / electron transport layer / cathode (¶ [0109]).  Noboru teaches that the compound in the organic electroluminescence device is excellent in efficiency and stability, and generates less dark spots (¶ [0027]). 
Noboru does not specifically disclose a compound similar to Compound 1 wherein the group represented by formula (2) is represented by general formula (Q-3) and connected at positions Y39 and Y40.  However, as discussed above, Noboru teaches A may be a group of the general formula (2), that preferred examples of the general formula (2) include the general formula (3) and (4) and Noboru exemplifies compounds of the general formula (1) comprising a group of the general formula (Q-3) 
    PNG
    media_image4.png
    222
    193
    media_image4.png
    Greyscale
.
Therefore, given the general formula and teachings of Noboru, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the group represented by formula (2) in the Compound 1, which is a group of formula (Q-4), with a group represented by general formula (Q-3), because Noboru teaches the variable may suitably be selected as such.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the device of Noboru and possess the benefits described above taught by Noboru.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select 
    PNG
    media_image4.png
    222
    193
    media_image4.png
    Greyscale
 as the group of formula (Q-3), because it would have been choosing from the list of groups of formula (2) and formula (Q-3) specifically exemplified by Noboru, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the device of Noboru and possessing the benefits described above taught by Noboru.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1) having the benefits described above taught by Noboru in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select to make the substitution at the positions corresponding to Y39 and Y40 in the above group of formula (Q-3), because it would have been choosing from seven pairs of possible substitution positions, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the device of Noboru and possessing the benefits described above taught by Noboru.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1) having the benefits described above taught by Noboru in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Noboru does not specifically disclose a compound as above wherein the pyridine ring in the ligand that is not the bidentate ligand L is substituted with at least one RA, wherein RA selected from the group consisting of cycloalkyl, aryl, partially or fully deuterated variants thereof, partially or fully deuterated alkyl, and combinations thereof. 
Kottas teaches organic complexes comprising a pyridyl dibenzo-substituted ligands (¶ [0040]) that may be used as dopants in an emissive layer in an organic light-emitting device (¶ [0047]).  Kottas teaches that substitution at the 4- and 5-positions of a pyridine ring with the substituents R1 and R2 in the compounds of Formula I can give rise to compounds with desirable properties such as saturated green emission, high efficiencies, and long device lifetimes when incorporated in OLED devices and that the photophysical and device properties of devices incorporating these compounds may be tuned by varying the nature of the substituent at the 4- or 5-position on the pyridine (¶ [0041]).  Kottas teaches that the substituents R1 and R2 which are at the 4- and 5-positions in the formula of Kottas may be hydrogen or alkyl (¶ [0041]), which my contain deuterium atoms (¶ [0043]), such that the hydrogen atoms can be partially or fully deuterated (¶ [0094]), and exemplifies compound of the general formula of Kottas wherein R1 and/or R2 are methyl, ethyl, isopropyl, or isobutyl, deuterated ethyl 
    PNG
    media_image10.png
    45
    66
    media_image10.png
    Greyscale
, deuterated isopropyl 
    PNG
    media_image11.png
    85
    75
    media_image11.png
    Greyscale
 (¶ [0045], TABLE 1).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the compound of Noboru such that the pyridine ring in the ligand that is not the bidentate ligand L is substituted para to the position that corresponds to Z1 in the claimed Formula I, based on the teaching of Kottas.  The motivation for doing so would have been to obtain compounds with desirable properties such as saturated green emission, high efficiencies, and long device lifetimes when incorporated in OLED devices and tune photophysical and device properties of devices incorporating these compounds, as taught by Kottas.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select partially or fully deuterated methyl, ethyl, isopropyl, or isobutyl as the substituent, because it would have been choosing from the list of group specifically taught by Kottas as suitable and shown in exemplary compounds, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the dopant in the emitting layer of the device of Nishizeki and possessing the benefits taught by Kottas.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1) of Nishizeki in view of the teachings of Kottas having the benefits taught by Kottas in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The device comprising the modified compound of Noboru in view of Kottas meets the limitations of claims 1, 4, 9–10, 12, 17–20, 23, 25, 27, and 28–29.
The modified compound of Noboru in view of Kottas is a metal-containing compound represented by a formula of M(LA)x(LB)y(LC)z comprising a first ligand LA of Formula I wherein:
	M is Ir;
	x is 1;
	y is 2;
	z is 0;
	x+y+z is the oxidation state of the metal;
	the compound is heteroleptic;
	A is a six-membered heteroaryl ring (pyridine);
	LB is  
    PNG
    media_image26.png
    256
    126
    media_image26.png
    Greyscale
(LB161) and LC is not required to be present;
	Ra is no substitution, Rb is no substitution, Rc and Rd are not required to be present, RA is mono substitution, RB is no substitution, and RC is no substitution;
	X1–X8 are each C and X9–X13 are not required to be present, Z1 is N, Z2 is C, Z3 is C, Z4 to Z11 are each C;
	X is not required to be present, Y1 is NR, Y2 is a direct bond, Y3 is a direct bond, and Y4 is NR;
	at least one of Y1 and Y2 is not a direct bond, namely Y1;
	at least one of Y3 and Y4 is not a direct bond, namely Y4;
	Ra, Rb, Rc, Rd, RA is partially or fully deuterated alkyl, RB and RC are not required to be present, R is in each instance an aryl group, and R' and R'' are not required to be present;
	any of LA, LB, and LC- are not linked with other ligands to comprise a tetradentate or hexadentate ligand.

Regarding claim 2, Noboru in view of Kottas teaches the device comprising the modified compound as discussed above with respect to claim 1.
Noboru in view of Kottas does not specifically disclose a compound as above wherein the X1 and X2 in the general formula (Q-3) are O.   However, Noboru teaches that X1 and X2 in the general formula (Q-3) may be N(R1) or O, among others (¶ [0077]) and teach compounds wherein both X1 and X2 are O, see for example Compound 2 (¶ [0087]).
Therefore, given the general formula and teachings of Noboru, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute X1 and X2 in the group represented by formula (2) in the Compound 1, with O, because Noboru teaches the variable may suitably be selected as such.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the device of Noboru and possess the benefits described above taught by Noboru.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select O, because it would have been choosing from the list of groups four groups for X1 and X2 in the general formula (Q-3), which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the device of Noboru and possessing the benefits described above taught by Noboru.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1) having the benefits described above taught by Noboru in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Noboru is a metal-containing compound comprising ligands equivalent to the claimed ligand LA157, LA162:
    PNG
    media_image14.png
    191
    147
    media_image14.png
    Greyscale
 , wherein Y4 and Y1 are S; 
    PNG
    media_image15.png
    212
    146
    media_image15.png
    Greyscale
wherein Y4 and Y1 are S. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Noboru et al. JP-2012074444-A, see machine translation referred to here ("Noboru")  in view of Kottas et al. US-20130026452-A1 ("Kottas") as applied to claim 1 above, and further in view of Xia et al. US-20100244004-A1 ("Xia").
Regarding claim 26, Noboru in view of Kottas teaches the device comprising the modified compound as discussed above with respect to claim 1.
Noboru in view of Kottas does not specifically disclose a compound as above wherein the compound comprises a ligand as recited in claim 26 
    PNG
    media_image27.png
    334
    224
    media_image27.png
    Greyscale
.  However, Noboru teaches the ligand L represents any ligand that can coordinate with M (¶ [0016]). 
Xia teaches organic complexes comprising a pyridyl dibenzo-substituted ligand that may be advantageously used in organic light emitting devices (¶ [0003]) wherein the organic complex is a dopant compound in the emissive layer (¶ [0081]).  Xia teaches that pyridyl dibenzo-substituted ligands of formula II 
    PNG
    media_image17.png
    266
    197
    media_image17.png
    Greyscale
 (¶ [0017]) possess benefits such as improved stability, efficiency, and narrow line width (¶ [0047]) and that modifications to the dibenzo-substituted pyridine ligand may be used to tune the emission properties of the compound (¶ [0049]).  Xia teaches specific examples of the ligand of Formula II including 
    PNG
    media_image18.png
    214
    169
    media_image18.png
    Greyscale
 (Compound 1, Table 1, page 5).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the ligand L in the modified compound of Noboru in view of Kottas with the ligand of Formula II of Xia, based on the teaching of Xia.  The motivation for doing so would have been to improve stability, efficiency, and narrow line width, and to tune the emission properties of the ligand, as taught by Xia.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select 
    PNG
    media_image18.png
    214
    169
    media_image18.png
    Greyscale
, because it would have been choosing from the list of ligands specifically exemplified by Xia and used in exemplified compounds of Xia, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the dopant in the light emitting layer of the device of Nishizeki and possessing the benefits, described above, taught by Nishizeki, Kottas, and Xia.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising the ligand of Formula II of Xia having the benefits, described above, taught by Xia in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
/E.M.D./Examiner, Art Unit 1786